Luke, J.
The defendant was convicted of violating the prohibition statute. He complains that the court erred in not postponing his case to procure the testimony of a witness who resided in an adjoining county. On the day that the indictment was returned against him he was arraigned for trial and made his application, not to continue the case for the term, but to postpone it until the next day, so that he migljt have the benefit of the testimony of his absent witness, which according to his evidence would have *187been material to his defense. The court overruled the motion to postpone. Under the particular facts of this case, we are of the opinion that it was error not to postpone the case, and for this reason, it was error to overrule the motion for a new trial.

Judgment reversed.

Broyles, G. J., and Bloodworth, J., concur.